Land, J.
This suit was dismissed on an exception, and the question to be determined is, whether the administrator of a deceased vendor can maintain a peti-tory action against a party in possession of the land sold, when the vendee himself does not complain.
Pierre Blanchard sold the land in dispute to John Nolan, who sold to Henry W. Allen and William Nolan, and William Nolan sold to John T. Nolan, and the plaintiff in this action is the administrator of Pierre Blanchard, who, after the institution of the suit, caused the dative testamentary executor of John Nolan to be joined as a party plaintiff.
Article 44 of the Code of Practice provides, that the plaintiff in an action of revendication must make out his title, otherwise the possessor, whosoever he be, shall be discharged from the demand.
A petitory action can only be maintained by one in whom the legal title is vested, or by Ms legal representatives.
It is, therefore, ordered, adjudged and decreed, that the judgment be affirmed, with costs in both courts.